Citation Nr: 0515258	
Decision Date: 06/06/05    Archive Date: 06/15/05

DOCKET NO.  01-10 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Entitlement to service connection for a lung disability, 
including as due to asbestos exposure.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1955 to January 1959, with subsequent reserve duty.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied service connection for 
asbestosis.   In August 2003, the Board remanded the matter 
for additional development.


FINDING OF FACT

There is no current medical diagnosis of asbestosis or any 
other chronic lung disability.  


CONCLUSION OF LAW

Service connection for a lung disability, to include as due 
to asbestos exposure in service is not warranted.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304  (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Preliminary Matters

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126  (West 
2002)).  Regulations implementing the VCAA are at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies in the 
instant case.  In August 2003, the Board remanded this 
matter, in part, to specifically ensure compliance with the 
VCAA's enhanced notice requirements.  The Board finds that 
the mandates of the VCAA are met.  
The claim has been considered on the merits.  The veteran was 
advised of VA's duties to notify and assist in the 
development of the claim.  A February 2004 letter from the RO 
informed the veteran of his and VA's responsibilities in 
claims development, and specifically informed him of the type 
of evidence that was needed to establish this claim.  This 
letter, the rating decisions in May and July 2000, the 
statement of the case (SOC) dated in October 2001, the Board 
Remand in August 2003, and the supplemental statement of the 
case (SSOC) in February 2005, all notified the veteran of 
applicable laws and regulations, of what the evidence showed, 
and why his claim was denied.  While notice did not precede 
the initial rating decisions in this matter (obviously, as 
the decision preceded the VCAA), the claim was readjudicated 
after substantially full notice was given.  See February 2005 
SSOC.  The veteran has had ample opportunity to respond, and 
is not prejudiced by any notice timing defect.  

Regarding notice content, the veteran was advised verbatim in 
the February 2004 letter to submit any evidence or 
information he may have pertaining to his appeal.  Via this 
letter and prior correspondence, he was asked to identify or 
submit any additional medical evidence which may support the 
claim, advised of the type of evidence he needed to submit to 
establish his claim, and asked to assist in obtaining any 
outstanding medical records or any other evidence or 
information supporting the claim.  Specifically noted in this 
regard were any records of clinical treatment or examination 
performed in association with January 1999 X-rays interpreted 
by Dr. RBL.  He is not prejudiced by the Board's proceeding 
without any further notice; he has been notified of 
everything necessary. 

Regarding the duty to assist, the RO sought and obtained the 
veteran's service medical records and military personnel 
records, as well as records of his post-service medical 
treatment.  In the August 2003 remand, the Board directed the 
RO to ensure compliance with all notice and assistance 
requirements set forth in the VCAA.  This has been done.  The 
veteran has not identified any pertinent evidence 
outstanding.  VA arranged for VA examinations, including 
pursuant to Board remand in August 2003.  There is nothing 
further for VA to do to assist him.  VA's notice and 
assistance obligations are met.  The veteran is not 
prejudiced by the Board's proceeding with appellate review.
II.  Factual Background

Military personnel records reflect that the veteran's duties 
in service were such that he may have been exposed to 
asbestos.  Service medical records reveal no complaints or 
findings indicative of lung problems.  On January 1959 
examination prior to separation clinical evaluation of the 
lungs was normal.  Clinical evaluation of the lungs was also 
normal on Reserve service examinations in November 1971, 
March 1973, and December 1976.  A note on the December 1976 
examination report indicated that a pulmonary function 
screening was also normal.    

RBL, MD, noted the following findings on a report of a 
January 1999 private chest X-ray: no mass observed within the 
lungs; definite bilateral interstitial fibrosis noted in the 
mid and lower lung zones with irregular linear interstitial 
markings delineated; and no pleural plaque, calcified plaque, 
pleural thickening, or hemidiaphragmatic plaque observed.  In 
his summary, RBL, MD, included a notation of "[i]nterstitial 
fibrosis at the lung bases typical of previous asbestos 
exposure indicating asbestosis."  

In an April 1999 statement responding to questions from the 
RO regarding his claimed asbestos exposure, the veteran 
itemized each duty assignment in which  believed he was 
exposed to asbestos during service.  

On VA examination in October 1999, it was noted that there 
were no records for review.  The veteran reported a long 
history of shortness of breath increasing in severity over 
the past two years.  He noted that a family doctor evaluated 
him with asbestosis.  He indicated that he never had 
pulmonary studies done.  The veteran stated that he smoked 
until 1978 and that he had a history of coronary artery 
disease.  On physical examination, the veteran's lungs were 
clear to auscultation and percussion.  There was no accessory 
muscle used in breathing.  Chest X-rays and pulmonary 
function studies were ordered.  The provisional diagnosis was 
asbestosis by history that does not interfere with his 
occupation or activities of daily living at this time.  The 
interpretation on the report of a November 1999 lung study 
was possible restriction, and it was noted that the 
spirometric pattern was consistent with restriction although 
that diagnosis would not be made from the spirometry alone.  
Findings on November 1999 chest X-rays included the 
following:  lungs show only minor coarsening of markings; no 
significant abnormality; no characteristic stigmata of 
asbestos exposure.  The impression (for lung pathology) was 
no significant abnormality.  Handwritten notes added to the 
report of the October 1999 examination, and signed November 
1999, indicate that X-rays showed no evidence of asbestosis 
and that the pulmonary function test revealed mild 
restrictive disease.     

In a January 2000 statement, a private osteopath reported 
that the veteran had respiratory symptoms including shortness 
of breath, a dry cough and hoarseness.  It was noted that the 
veteran reported a 27-year history of asbestos exposure.  
Physical examination revealed no abnormalities of the 
oropharynx, lungs, or extremities.  Spirometry in November 
1999 reportedly had revealed evidence of mild obstructive 
defect as noted by a FEV1/FVC ratio of 74%.  Forced vital 
capacity was 3.98 liters or 82% predicted.  FEV1 was 2.94 
liters or 76 % predicted.  Examination of the flow volume 
loop was consistent with an obstructive pulmonary process.  
It was noted that chest X-rays were performed in January 1999 
and interpreted by RBL, MD (as reported above).  The 
osteopath repeated the findings of RBL, MD, and stated that 
the veteran had a "diagnosis of asbestos lung disease 
established within a reasonable degree of medical 
certainty."  

In a June 2000 statement, the veteran indicated that his 
history of asbestos exposure was incorrectly reported as 
having been 27 years.  He indicated that his exposure started 
in 1955 during service as previously described.  

Three statements received in July 2001 from retired 
servicemen essentially support the veteran's contention that 
there was asbestos exposure involved in his duty assignments 
during service.  

In a statement on his VA Form 9, the veteran essentially 
indicated why his history of asbestos exposure was during 
service, and not in any of his post-service  jobs.  

On VA respiratory examination in March 2004, the veteran's 
claims file was reviewed.  The examiner noted that the 
veteran had been given a medical workup in 1999 by one of the 
legal firms doing workups for asbestosis in a class action 
suit.  A diagnosis of pulmonary fibrosis was made from the 
medical workup.  The examiner noted that when the veteran was 
initially seen by VA in 1999, review of the charts and X-rays 
did not reveal any evidence of asbestosis.  He noted that 
while the report of X-rays obtained by the legal firm did 
mention asbestosis with fibrosis, the VA radiologist did not 
read it as such.  The examiner noted that the veteran 
presented for reevaluation, with no change in symptoms.  He 
reported a productive cough and no other problems.  He was on 
no medications.  On physical examination, the veteran's lungs 
were clear to auscultation and percussion.  There was no 
accessory muscle use and no evidence of dyspnea on exertion 
or restrictive disease.  The examiner noted that it was 
basically a normal examination.  X-rays and pulmonary studies 
were ordered.  March 2004 chest X-rays showed no evidence of 
asbestosis.  Pulmonary studies were read as normal 
spirometry.  The examiner stated that we do not have any 
evidence of asbestosis or any associated lung problems by X-
rays or by pulmonary studies.

III.  Analysis

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  In addition, service connection may 
be granted for any disease diagnosed after discharge, when 
all of the evidence, including that pertinent to service, 
establishes the disease was incurred in service.  38 C.F.R. § 
3.303(d).  

For the showing of chronic disease in service, there are 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
chronic.  Continuity of symptomatology is required only where 
the condition noted during service is not, in fact, shown to 
be chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

To establish entitlement to service connection, there must 
be: (1) a medical diagnosis of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in- 
service occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between an in-service injury 
or disease and the current disability.  Hickson v. West, 12 
Vet. App. 247, 253 (1999).

The United States Court of Appeals for Veterans Claims 
(Court) has held that where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required.  Grottveit v. Brown, 5 Vet. App. 91 
(1993); see also Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  The United States Court of Appeals for the Federal 
Circuit (Federal Circuit) has recognized the Board's 
"authority to discount the weight and probity of evidence in 
light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

In addition, the Court has held that there can be no valid 
claim [of service connection]without proof of a present 
disability.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).

VA has provided adjudicators with some guidelines in 
addressing claims involving asbestos exposure, as set forth 
in Veteran's Benefits Administration Manual M21-1, Part VI, 
7.21.  The manual notes that asbestos particles have a 
tendency to break easily into tiny dust particles that can 
float in the air, stick to clothes, and may be inhaled or 
swallowed.  Inhalation of asbestos fibers can produce 
fibrosis and tumors.  The most common disease is interstitial 
pulmonary fibrosis (asbestosis).  Asbestos fibers may also 
produce pleural effusions and fibrosis, pleural plaques, 
mesotheliomas of pleura and peritoneum, lung cancer, and 
cancers of the gastrointestinal tract.  The manual further 
notes that lung cancer associated with asbestos exposure 
originates in the lung parenchyma rather than the bronchi.  
It is not in dispute that the veteran's duties in service may 
have exposed him to asbestos.  However, to establish service 
connection for a residual of such exposure, as a threshold 
matter there must be competent (medical) of current 
disability related to such exposure.  In that regard, it is 
noteworthy that service medical records (encompassing both 
the period of active duty and time served with the reserves) 
reveal no evidence of any lung problem.  Nor was there any 
medical evidence of lung disability until many years after 
service.  While a private physician and osteopath have 
provided diagnoses of interstitial fibrosis at the lung bases 
typical of previous asbestos exposure and asbestos lung 
disease, VA examinations have resulted in contrary 
conclusions.  On VA examination in October 1999, the examiner 
noted symptoms of restrictive disease on spirometry, but 
concluded after examination and review of X-rays that there 
was no evidence of asbestosis.  November 1999 VA X-rays 
revealed no significant abnormality and no stigmata 
characteristic of asbestos exposure.  Most recently, on VA 
examination in March 2004, (specifically pursuant to the 
Board's remand to resolve the conflicting medical findings), 
the examiner found no evidence of asbestosis or any 
associated lung problems by X-ray or by pulmonary studies.  
Moreover, the examiner disagreed with the private 
interpretation of the 1999 medical workup.

The VA examination in 2004 which found no current lung 
disability is the most probative evidence in this matter.  
The examiner expressly reviewed the claims file, discussed 
the diagnostic studies which supported the conclusions 
reached, and concluded that the evidence did not show 
asbestosis or any associated lung problems.  In the absence 
of current medical evidence that the veteran has lung 
disability due to exposure to asbestos in service, service 
connection for such disability is not warranted.  The 
veteran's own opinion that he has lung disability (including 
asbestosis) due to asbestos exposure in service is not 
competent evidence.  As a layperson, he lacks competence to 
offer competent opinion in the matter of medical diagnosis or 
etiology.  See Espiritu, supra.  
 
"Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  Brammer, supra.   In the 
absence of proof of present disability there can be no valid 
claim [of service connection].  Degmetich v. Brown, 104 F.3d 
1328 (1997).  Here, the preponderance of the evidence is 
against a finding that the veteran has current chronic lung 
disability, including as due to asbestos exposure.  
Consequently, the claim must be denied.   


ORDER

Service connection for lung disability, including as due to 
exposure to asbestos is denied.



	                        
____________________________________________
	George R. Senyk
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


